Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered September 20, 2006, convicting defendant, upon her plea of guilty, of grand larceny in the second degree, and sentencing her to a term of V-fe to 4 years, with restitution in the amount of $80,154.28, unanimously affirmed.
Since defendant obtained a promise of probation by misrepresenting her ability to pay restitution, the court properly revoked that promise and imposed a prison term, notwithstanding defendant’s partial payment. In any event, on appeal defendant seeks no remedy other than a sentence reduction. Since she has completed the prison and parole components of her sentence, the only remaining provision is restitution, and we decline to reduce the amount ordered. Concur—Sweeny, J.P., Freedman, Richter, Manzanet-Daniels and Román, JJ.